Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Attachment to the Advisory Action
The argument that “Applicant respectfully submits that Wollrab does not disclose an azide-alkyne cycloaddition reactor suitable for an azide-alkyne cycloaddition reaction. Rather, Wollrab discloses in paragraph [0055] that vapor phase esterification may be carried out in a closely-coupled reactor 103 and distillation column 104 in the esterification zone 101. Thus, Wollrab does not each or suggest the presently claimed invention” is not persuasive since the newly added limitations “suitable for an azide-alkyne cycloaddition reaction” raises new issues which will not be entered.
Regarding the argument about a catalyst containing copper, the examiner already discussed in the previous advisory action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772